                 3:21-cv-00047-JMC               Date Filed 06/02/21        Entry Number 14          Page 1 of 1

AO 450 (Rev. 01/09) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       District of South Carolina


                  Antwan Hopkins
                       Plaintiff
                          v.                                               Civil Action No.      3:21-00047-JMC
       10 Unknown Agents et al; Craig Janokowski,
         F.B.I. Agent; Other Unknown Agents,
                     Defendants

                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):


O other: the Plaintiff take nothing of the Defendants and this action is dismissed without prejudice pursuant to Rule 41
of the Federal Rules of Civil Procedure.



This action was (check one):
 tried by a jury with Judge                           presiding, and the jury has rendered a verdict.

 tried by Judge                         without a jury and the above decision was reached.
O decision by the Honorable J. Michelle Childs, United States District Judge presiding. The Court having entered an
order of dismissal.


Date: June 2, 2021                                                        CLERK OF COURT


                                                                                              s/Angie Snipes
                                                                                    Signature of Clerk or Deputy Clerk
